Citation Nr: 0306393	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977, and from May 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of an injury to the left ring 
finger.  When this case was previously before the Board in 
November 2000, it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.  

The Board notes that the veteran was scheduled to testify at 
a hearing before a Veterans Law Judge of the Board in 
November 1999, but failed to report for it.  


FINDINGS OF FACT

1.  The veteran sustained a laceration to the left ring 
finger in service.  

2.  Laceration of the left ring finger in service was treated 
and resolved without residual disability, except for a one-
eighth inch scar at the proximal crease of the left ring 
finger.

3.  With resolution of doubt in the veteran's favor, 
competent medical evidence of record links the current one-
eighth inch scar at the proximal crease of the left ring 
finger to the in-service laceration.


CONCLUSION OF LAW

A one-eighth inch scar at the proximal crease of the left 
ring finger, residual of a laceration injury to the left ring 
finger, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in February 2002, and in the supplemental statement of 
the case issued in December 2002, the veteran was apprised of 
the pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran 
complained of a laceration to the left ring finger in 
November 1974.  It was cleansed with phisohex and water, 
medication was applied and it was bandaged.  He was to return 
to the clinic the next day, but there is no indication that 
he did so.  

No pertinent abnormality was reported on the enlistment 
examination conducted in May 1980 prior to the veteran's 
entry on duty for his second period of service.  A Medical 
Board examination was conducted in December 1982 and an 
examination of the upper extremities was normal.  

The veteran submitted a claim for service connection for 
unrelated disabilities in May 1983.  There was no mention of 
the left ring finger.

In a Statement in Support of Claim dated in December 1997, 
the veteran stated that he "lost my left ring finger that 
was severed in 1975 at Charleston AFB, SC"  He alleged that 
he had a lump that had to be removed.  

The veteran was afforded a VA examination of the hand and 
fingers in February 1998.  It was indicated that he had a 
nodule on the lower surface of the fourth finger on the left 
hand, and that it was tender to touch.  The veteran had full 
range of motion of the left hand and fingers.  No pertinent 
impression was listed.

In March 1998, the veteran stated that his left ring finger 
was "detached from my hand during active duty while 
performing fire fighting rescue duties..."  

The veteran underwent a retinacular cyst resection of the 
left ring finger at a VA facility in January 2001.  An 
approximately two centimeters long V-shaped incision was 
made.

Another VA examination of the hands and fingers was conducted 
in August 2001.  The veteran related that while in service, 
he was going to respond to an emergency when the finger was 
caught in a door latch.  He stated that it was checked in the 
dispensary and apparently the skin was torn.  He claimed that 
he was transferred to a medical unit and had surgery to 
repair the injury.  He asserted that it took about six weeks 
for him to recover.  Thereafter, he said that he returned to 
light duty and continued soaking and exercising the finger.  
He reported that he had experienced trouble with the finger 
since service, and that he had additional surgery on the 
finger earlier that year.  An examination disclosed that the 
left hand appeared normal without any deformity or swelling.  
The skin was healthy, without any atrophy.  There was a one-
eighth of an inch scar at the proximal crease of the left 
ring finger.  There was no adhesion and the scar was pale 
looking without any tenderness.  There was no swelling of the 
finger and tendon gliding was normal.  Active and passive 
ranges of motion were full, but the veteran complained of 
pain at the flexion of the metacarpalphalangeal joint.  Grip 
strength was strong.  

An X-ray study of the left hand was normal, and there was no 
evidence of skeletal or soft tissue residual of injury.  A 
magnetic resonance imaging of the left hand with special 
attention to the ring finger revealed that at the level of 
the mid phalanx of the fourth digit, an increased signal was 
seen within the bone marrow.  This finding was thought to 
most likely represent sequences of previous trauma.  There 
was no evidence of any significant acute fracture or 
deformity.  The diagnosis was history of injury to the left 
ring finger in 1975.  It was reported that the injury was 
repaired and currently there was a residual scar without any 
adhesions.  The examiner commented that he reviewed the 
claims folder and that it was his opinion that there was a 
scar at the base of the proximal phalanx of the left ring 
finger, but this could not be "definitely related with the 
service-connected finger injury."  He added that this was 
especially in light of the fact that the veteran had had 
another injury to his hand while working on an automobile.  
He stated that it was not clear why the veteran had to have 
another surgery involving the same finger in 2001 and that it 
was quite possible that the scar noted at the base of the 
finger was due to the more recent surgery.  Finally, the 
examiner commented that it was his opinion that it was not 
likely that the veteran's current finger complaints were 
related to the history of injury to the finger in service in 
1975.

Following a request for information from the VA, the Medical 
Records Manager of the 437th Medical Group at Charleston Air 
Force Base reported that he had no records of the veteran.  

VA outpatient treatment records dated from 1997 to 2001 have 
been associated with the claims folder.  In June 1999, the 
veteran was seen for a nodule on the anterior aspect of the 
proximal phalanx of the left third finger.  It was indicated 
that he had to remove his wedding ring.  A mass was noted on 
the volar aspect of the 4th proximal phalanx in August 1999, 
status post trauma in 1974.  

In a statement dated in November 2002, the VA physician who 
examined the veteran in August 2001 reviewed the additional 
treatment records that had been submitted.  It was his 
opinion that "this is not in any way going to change my 
medical assessment which I gave" based on the August 2001 
examination.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Although the veteran insisted in several statements that his 
left ring finger was either "detached" or "severed," the 
service medical records clearly document that he sustained a 
laceration to that finger in November 1974.  He was treated 
and, despite the fact that he was to return to the clinic the 
next day, sought no additional treatment for this problem.  
Indeed, there was no mention of any complaints concerning his 
left ring finger for the remainder of his first period of 
service, or during his second period of service.  The RO 
attempted to obtain the records from the treatment the 
veteran claimed to have received following the in-service 
injury, but the service department facility indicated that it 
had no records of the veteran.    The veteran's allegations 
that a surgeon had to reattach the finger are inconsistent 
with the available evidence of record.  The Board 
acknowledges that a nodule on the left ring finger was 
observed during the VA examination in February 1998.  It is 
significant to point out that following the August 2001 VA 
examination, the examiner commented that it was not likely 
that the veteran's current finger complaints were related to 
the history of an injury to the finger during service.  

Significantly, however, on VA examination in August 2001, the 
examiner noted that there was a one-eighth inch scar at the 
base of the proximal phalanx of the left ring finger.  In 
this regard, the Board notes that while the veteran sustained 
a surgical incision in January 2001, that incision was 
approximately two centimeters long, and as such, is 
distinguished from the one-eighth inch scar at the proximal 
crease of the left ring finger.  Further, there has been no 
clinical evidence establishing the one-eighth inch scar was 
not attributable to the in-service laceration, or was 
attributable to any post service incident, to include while 
working on an automobile.  Rather, to the contrary, the VA 
examiner in August 2001 diagnosed history of injury to the 
left ring finger with a residual scar without adhesions, but 
noted that he could not "definitely" relate the scar to the 
finger injury in service.  In view of the foregoing, the 
Board finds the evidence to be in equipoise, and with 
resolution of doubt in the veteran's favor, finds that the 
record demonstrates that the in-service laceration was acute 
and transitory and resolved without any residual disability, 
except for a one-eighth inch scar at the proximal crease of 
the left ring finger.  


ORDER

Service connection for a one-eighth inch scar at the proximal 
crease of the left ring finger, residual of a laceration 
injury to the left ring finger, is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

